       Case 3:20-cv-00141 Document 5 Filed on 05/08/20 in TXSD Page 1 of 17



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                               GALVESTON DIVISION

 ROSIE YANAS, et al.                               §
 Plaintiffs,                                       §
                                                   §
 vs.                                               § CIVIL ACTION NO.: 3:20−cv−00140
                                                   §
 ANTONIOS PAGOURTZIS, et al.                       §
 Defendants.                                       §


        DEFENDANT RED STAG FULFILLMENT, LLC’S MOTION TO DISMISS
                 AND MEMORANDUM OF LAW IN SUPPORT

         Defendant Red Stag Fulfillment, LLC (“Red Stag”), pursuant to Federal Rules of

Civil Procedure 12(b)(2) and 12(b)(6), respectfully moves the Court to dismiss Plaintiffs’

Amended Petitions for lack of personal jurisdiction and failure to state a claim upon which

relief can be granted.

                                     INTRODUCTION

         This lawsuit arises from the criminal shooting at the high school in Santa Fe, Texas.

Plaintiffs, here, include two groups – the “Yanas Plaintiffs” and the “Beazley Plaintiffs” –

who were tragically injured or killed by the shooter.

         On March 4, 2020, the Yanas Plaintiffs filed their Third Amended Petition (DE 1-3

at pp. 133-183, the “Yanas TAP” or “TAP”). On April 13, 2020, the Beazley Plaintiffs

filed their First Amended Petition (DE 1-3 at pp. 193-218, the “Beazley FAP” or “FAP”).

Both petitions include Red Stag, a warehouse order fulfillment company (or third-party

logistics company) from Tennessee, two other Tennessee resident companies—



                                               1
4839-9156-5500.1
       Case 3:20-cv-00141 Document 5 Filed on 05/08/20 in TXSD Page 2 of 17



LuckyGunner, LLC (“LuckyGunner”) and MollenhourGross, LLC—and two Tennessee

resident individuals, Jordan Mollenhour and Dustin Gross—as defendants.

         Plaintiffs allege Pagourtzis purchased ammunition from LuckyGunner and used that

ammunition during his criminal shooting. Red Stag allegedly packaged the LuckyGunner

order, and, at LuckyGunner’s direction, mailed the order through FedEx to Pagourtzis. The

Pagourtzis order from LuckyGunner forms the basis of Plaintiffs’ allegations against all of

the Tennessee resident defendants, including Red Stag. 1 These allegations are insufficient

to establish personal jurisdiction over Red Stag in Texas.

         Multiple federal district courts—including in this District—have held that Red

Stag’s business activities of fulfilling another company’s product order and mailing those

orders into the forum state do not constitute “purposeful availment” and, therefore, do not

establish minimum contacts required to vest personal jurisdiction in the forum court. See

US LED, Ltd. v. Nu Power Assocs., Inc., No. CIV.A H-07-0783, 2008 WL 4838851, *4

(S.D. Tex. Nov. 5, 2008) (rejecting personal jurisdiction where the defendant warehouse

operator “shipp[ed] another’s product at the behest of a third party”). Because Plaintiffs’

jurisdictional allegations and the facts of Red Stag’s alleged business activities do not



1
  All of the Tennessee resident defendants have moved to dismiss the TAP and FAP under Rule
12(b)(2) and/or 12(b)(6). They have also moved to dismiss the related case styled as Tisdale, et
al. v. Pagourtzis, et al., Case No. 3:20-cv-00141. Defendants have reviewed Galveston District
Court Rules of Practice (No. 6) for Rule 12(b) motions, which also references Rule 12(a)’s “time
requirements” for Rule 12(b) motions. Because the present action was removed from state court,
Rule 81(c) is also implicated, and, out of an abundance of caution, Defendants file their Rule 12(b)
motions and forego serving Plaintiffs with letters of intent to file motions to dismiss. Although
Defendants do not believe amendments to the operative petitions would have merit or cure the
dispositive arguments presented in Defendants’ motions, the option to amend remains under the
practice in this Division and Rule 15(a)(1)(B).

                                                 2
4839-9156-5500.1
       Case 3:20-cv-00141 Document 5 Filed on 05/08/20 in TXSD Page 3 of 17



establish the requisite minimum contacts between Red Stag and Texas, Red Stag should be

dismissed under Rule 12(b)(2).

         Additionally, Plaintiffs have failed to state a viable cause of action against Red Stag,

which requires dismissal of Plaintiffs’ claims under Rule 12(b)(6). Under the facts alleged,

LuckyGunner (and by extension, Red Stag) did not violate any law applicable to

ammunition sales in Texas, and neither the federal statute governing LuckyGunner’s sale

nor Texas law imposed a duty on LuckyGunner or Red Stag to conduct an investigation

into the purchaser’s represented age, or a duty to protect Plaintiffs from the purchaser’s

subsequent criminal acts. The existence of a duty is question of law for the Court to decide.

Otis Engineering Corp. v. Clark, 668 S.W. 2d 307, 308-11 (Tex. 1983).

         Plaintiffs’ case should be dismissed for the additional reason that Red Stag has

threshold immunity under the Protection of Lawful Commerce in Arms Act, 15 U.S.C. §

7901 et seq. (“PLCAA”), from any claim based, in whole or in part, on its alleged failure

to exercise reasonable care to verify that the purchaser represented his age truthfully.

Whether Red Stag is entitled to immunity under the PLCAA is a question of law

appropriately decided under Rule 12(b)(6). See, e.g., Phillips v. Lucky Gunner, LLC, 84 F.

Supp. 3d 1216, 1220 (D. Colo. 2015); Jefferies v. District of Columbia, 916 F. Supp. 2d

42, 44 (D.D.C. 2013). For any or all of these reasons, Red Stag’s motion to dismiss should

be granted.

                                FACTUAL BACKGROUND

         Plaintiffs sue Red Stag for negligence, negligence per se, and derivative claims of

civil conspiracy and gross negligence. (TAP at ¶¶125-141, 152-165, 166-174, 185-189;

                                                3
4839-9156-5500.1
        Case 3:20-cv-00141 Document 5 Filed on 05/08/20 in TXSD Page 4 of 17



FAP at ¶¶41-49, 50-51, 75-78, 79-80.) Plaintiffs’ petitions contain the following, bare-

bones allegations concerning personal jurisdiction and Red Stag’s relationship with any

state, including Texas: Red Stag is a Tennessee limited liability company with its home

office in Knoxville, Tennessee; Red Stag does not maintain a place of business in Texas

and is not amenable to service in Texas; rather, Red Stag “conducts business in the State

of Texas” and the lawsuit arose from Red Stag’s business in Texas.” (TAP at ¶14; FAP

¶15.)

         Plaintiffs’ claims against Red Stag are predicated on the alleged conduct of another

party, LuckyGunner.       Plaintiffs allege LuckyGunner sold ammunition to Pagourtzis

through its website. (TAP at ¶¶ 21-24, 73-78, 100, 128, 133, 153, 187; FAP ¶¶ 30-32, 45,

48.)     With respect to the sales transaction, Plaintiffs allege Pagourtzis (1) went to

Luckygunner.com; (2) purchased ammunition with a prepaid American Express gift card;

and (3) was required to “check a box [on LuckyGunner’s website] agreeing to a standard

set of terms and conditions, one of which is that the purchaser [Pagourtzis] is not under

21.” (TAP at ¶¶73, 74. 129, 130, 154, 155; see also FAP at ¶¶30-32, 45, 47, 48.) Plaintiffs

then allege, “Luckygunner approved his order and sent it to Red Stag for fulfillment.”

(TAP at ¶75; see also FAP at ¶31.)

         Red Stag’s alleged unlawful acts are tangential to its involvement with

LuckyGunner. While Plaintiff alleges LuckyGunner does not verify some of its customers’

ages, Plaintiffs allege Red Stag: (1) knows that LuckyGunner does not verify the age of

most of its customers [TAP at ¶¶131, 134, 157, 159; FAP at ¶ 47]; (2) mailed ammunition

to Pagourtzis via FedEx without verifying Pagourtzis’s age [TAP at ¶¶75, 77, 135; FAP

                                              4
4839-9156-5500.1
       Case 3:20-cv-00141 Document 5 Filed on 05/08/20 in TXSD Page 5 of 17



¶¶47, 49 61, 63, 120, 136, 138]; and, as a result, (3) violated 18 U.S.C § 922(x)(1)(B) and

aided and abetted the violation of 18 U.S.C § 922(x)(2)(B). (TAP at ¶¶140, 161; FAP ¶76.)

                                        ARGUMENT

         A.        The Court Lacks Personal Jurisdiction over Red Stag.

         A federal court may exercise jurisdiction over a nonresident defendant only if the

long-arm statute of the forum state confers personal jurisdiction over that defendant, and

the exercise of such jurisdiction comports with due process under the United States

Constitution. Cent. Freight Lines Inc. v. APA Transp. Corp., 322 F.3d 376, 380 (5th Cir.

2003). The due process inquiry focuses upon whether the nonresident defendant has

certain minimum contacts with Texas such that the maintenance of the suit does not offend

traditional notions of fair play and substantial justice. See International Shoe Co. v.

Washington, 66 S.Ct. 154, 158 (1945); Moncrief Oil Int'l Inc. v. OAO Gazprom, 481 F.3d

309, 311 (5th Cir. 2007); Latshaw v. Johnston, 167 F.3d 208, 211 (5th Cir. 1999). A

minimum contacts analysis requires the court to “determine whether the nonresident has

purposefully availed himself of the privilege of conducting activities within the forum state,

thus invoking the benefits and protections of its laws.” Bearry v. Beech Aircraft Corp., 818

F.2d 370, 374 (5th Cir. 1987); Asarco, Inc. v. Glenara, Ltd., 912 F.2d 784, 786 (5th Cir.

1990) (“the nonresident defendant purposefully must have established minimum contacts

with the forum state such that he invoked the benefits and protections of the forum’s laws

and thus reasonably could anticipate being haled into court there.”).

         A defendant’s purposeful contacts may vest a court with either “general” or

“specific” jurisdiction over the defendant. Monkton Ins. Servs., Ltd. v. Ritter, 768 F.3d

                                              5
4839-9156-5500.1
       Case 3:20-cv-00141 Document 5 Filed on 05/08/20 in TXSD Page 6 of 17



429, 431 (5th Cir. 2014). General jurisdiction is party-focused, whereas specific

jurisdiction is transaction-focused.

         General jurisdiction requires a showing that the defendant’s purposeful contacts are

so “continuous and systematic” so as to render the defendant essentially at home in Texas.

Monkton Ins. Servs. Ltd., 768 F.3d at 432. The contacts required to support general

jurisdiction are so substantial as to permit the court’s exercise of personal jurisdiction over

a defendant for acts unrelated to the instant cause of action. Cent. Freight Lines Inc., 322

F.3d at 381.

         Specific jurisdiction, in contrast, exists when the cause of action relates to or arises

out of the defendant’s contacts with the forum. Helicopteros Nacionales de Colombia, S.A.

v. Hall, 104 S. Ct. 1868, 1872 n.8 (1984). A three-part inquiry determines whether specific

jurisdiction exists: (1) whether the defendant has minimum contacts with the forum state,

i.e., whether it purposely directed its activities toward the forum state or purposely availed

itself of the privileges of conducting activities there; (2) whether the plaintiff’s cause of

action arises out of or results from the defendant’s forum-related contacts; and (3) whether

the exercise of personal jurisdiction is fair and reasonable. Monkton Ins. Servs., Ltd., 768

F.3d at 433. “The fact that a Texas plaintiff suffered some harm in Texas is insufficient to

establish specific jurisdiction in this forum.” US LED, Ltd., 2008 WL 4838851, at *4.

“Rather, the focus of the specific jurisdiction inquiry is on ‘the relationship between the

defendant, the forum, and the litigation.’” Id. “Contacts that are ‘random,’ ‘fortuitous,’ or

‘attenuated’ do not satisfy the minimum contacts requirement.” Id. (citing Moncrief Oil

Int'l Inc., 481 F.3d at 312).

                                                6
4839-9156-5500.1
       Case 3:20-cv-00141 Document 5 Filed on 05/08/20 in TXSD Page 7 of 17



         Under Rule 12(b)(2), courts may also consider record evidence, e.g., a declaration,

which Red Stag attaches hereto. Plaintiffs have the burden to make a prima facie showing

that personal jurisdiction is proper. Monkton Ins. Servs., Ltd., 768 F.3d at 431.

                   1.   Plaintiffs do not (and cannot) allege facts that establish the
                        requisite minimum contacts between Red Stag and Texas for
                        either general or specific jurisdiction.

         Plaintiffs have failed to allege facts to satisfy the threshold due process concerns of

personal jurisdiction. There is no allegation in the FAP that could establish Red Stag

purposefully availed itself of Texas. See Beech Aircraft Corp., 818 F.2d at 374; Asarco,

Inc., 912 F.2d at 786; Walden v. Fiore, 571 U.S. 277, 285-286 (2014) (“Due process

requires that a defendant be haled into court in a forum State based on his own affiliation

with the State, not based on the ‘random, fortuitous, or attenuated’ contacts he makes by

interacting with other persons affiliated with the State.”).

                           i. Plaintiffs’ allegations do not support “general” personal
                              jurisdiction.

         The Beazley Plaintiffs make no general personal jurisdiction allegations against Red

Stag. The Yanas Plaintiffs’ general personal jurisdictional allegations against Red Stag are

conclusory. They allege Red Stag “conducts business” in Texas. (TAP at ¶14.) “But vague

and overgeneralized assertions that give no indication as to the extent, duration, or

frequency of contacts are insufficient to support general jurisdiction.”           Johnston v.

Multidata Sys. Int’l Corp., 523 F.3d 602, 611 (5th Cir. 2000). Plaintiffs’ allegations are

legally insufficient to create general personal jurisdiction in Texas over Red Stag which,

instead, would require that Red Stag’s purposeful contacts “are so ‘continuous and


                                                7
4839-9156-5500.1
       Case 3:20-cv-00141 Document 5 Filed on 05/08/20 in TXSD Page 8 of 17



systematic’ as to render [it] essentially at home in the forum State.” Daimler AG v. Bauman,

571 U.S. 117, 127 (2014).

         The “paradigm” forums in which a corporate defendant is “at home” are its place of

incorporation and its principal place of business. Daimler, 571 U.S. at 137; BNSF Ry. Co.

v. Tyrrell, 137 S. Ct. 1549, 1558 (2017) (same). Plaintiffs have not alleged contacts

between Red Stag and Texas that “are so ‘continuous and systematic’ as to render [it]

essentially at home in the forum State.” To the contrary, Plaintiffs allege Red Stag is a

foreign limited liability company located in the State of Tennessee and does not maintain

a regular place of business in Texas. Plaintiffs’ factual allegations affirm Red Stag is at

home in Tennessee, where it is organized, headquartered, and from where it conducts its

business.

                          ii. Plaintiffs’ allegations do not support “specific” personal
                              jurisdiction.

         The only alleged business conducted by Red Stag for the purposes of specific

personal jurisdiction are Red Stag’s business dealings with LuckyGunner—a separate

Tennessee limited liability company. (TAP at ¶¶62, 75, 76; see also id. at ¶13; FAP at ¶33,

79.) 2 LuckyGunner – not Red Stag – is alleged to have had purposeful contact with Texas

or a Texas resident:

              • Pagourtzis visited defendant LuckyGunner’s website where he
                ordered and purchased ammunition [TAP at ¶¶21-24, 100; FAP at
                ¶¶30-32];

              • LuckyGunner approved the order and sold the ammunition to

2
  The only plausible inference from two Tennessee companies doing business with each other is
that the business was conducted in Tennessee.

                                              8
4839-9156-5500.1
       Case 3:20-cv-00141 Document 5 Filed on 05/08/20 in TXSD Page 9 of 17



                   Pagourtzis [TAP at ¶¶73-78, 128, 133, 153, 187; FAP 45, 48];

              • LuckyGunner then sent the order for fulfillment and mailing by Red
                Stag [TAP at ¶¶62, 75, 76; FAP at ¶¶33];

              • Red Stag mailed the order via FedEx to Pagourtzis [TAP at ¶¶41, 75-
                77, 131, 134, 156, 63; FAP at ¶33];

              • Pagourtzis used the ammunition “sold” and “shipped” or “provided”
                to him by LuckyGunner to perpetrate his crimes. (TAP at ¶80; FAP
                at ¶34.)

Missing from the petitions is any allegation that Red Stag had contact with Pagourtzis or

anyone in Texas, let alone that it somehow had Texas-specific involvement in the

transaction between LuckyGunner and Pagourtzis.

         Red Stag’s alleged fulfillment of another’s product order for delivery at the behest

of a third party cannot form the basis of the requisite purposeful availment or minimum

contacts with Texas. Indeed, courts in this District and district courts around the country

have rejected personal jurisdiction based on similar conduct. In US LED, Ltd. v. Nu Power

Assocs., Inc., No. CIV.A H-07-0783, 2008 WL 4838851 (S.D. Tex. Nov. 5, 2008), the

plaintiff filed suit in Texas against a manufacturer of power supply units for alleged defects

in the units. Id. at *1. The plaintiff also sued RSI (a Nevada corporation), which was the

warehouse operator that shipped the units to the plaintiff. Id. The court held it did not

have personal jurisdiction over RSI because RSI had not purposefully availed itself of

Texas. Id. The court found the relationship between the manufacturer and the plaintiff did

not involve RSI because the manufacturer had sent the units to RSI’s warehouse and

directed RSI to ship the units to the plaintiff. Id. at **1, 4-5. RSI’s shipping of the units

to a Texas resident at the behest of a third party did not support a finding of purposeful

                                                9
4839-9156-5500.1
      Case 3:20-cv-00141 Document 5 Filed on 05/08/20 in TXSD Page 10 of 17



availment to Texas. Id. at **4-5.

         Multiple similar cases are illustrative:

              • LG Corp. v. Huang Xiaowen, No. 16-CV-1162 JLS (NLS), 2017 WL
                2504949, **4-5 (S.D. Cal. June 8, 2017) (rejecting personal
                jurisdiction over a New Jersey fulfillment company, N&K, because it
                did not target anyone known to be a California resident; it did not
                make any independent decisions to ship the product to any buyer in
                California; the client seller of the product sent N&K a communication
                directing it to ship the product to a California address; N&K did not
                operate a website or otherwise market or sell any products to
                California consumers; rather, it merely fulfilled shipments to different
                states based on consumer purchases from other websites)

              • C & A Int'l, LLC v. S. Bay Distribution, No. 12-CV-180-JED-FHM,
                2013 WL 5937432, *4 (N.D. Okla. Nov. 5, 2013) (rejecting personal
                jurisdiction over a California third-party logistics company (South
                Bay) and holding, “South Bay cannot be said to have reached out into
                Oklahoma and purposefully availed itself of the benefit of doing
                business in Oklahoma. Indeed, the business efforts of South Bay have
                been directed to its warehouse in California, where [the plaintiff’s]
                products were stored and from which [the plaintiff’s] products were
                distributed.” And, like Red Stag in this case, South Bay did not
                purposefully avail itself of the forum state because “[a]ny such
                shipments to Oklahoma [by South Bay] were the result of the
                activities of third parties; namely, [the plaintiff]’s customers. The
                unilateral activity of a third party cannot constitute purposeful
                availment.”)

              • Posada v. Big Lots, Inc., No. 10-CV-5693 DMC MF, 2011 WL
                4550158, *3 (D.N.J. Sept. 29, 2011) (rejecting personal jurisdiction
                over a Pennsylvania distribution center and finding defendant’s
                operation of a “distribution center that serves as a drop off/pick up
                location for interstate deliveries is not a basis for finding that [the
                defendant] purposefully availed itself of the laws and benefits of the
                states where those deliveries were made.”)

         Like the defendants in these cases (and other companies involved in third-party

logistics and distribution of products), Red Stag’s alleged contact with Texas is that it

mailed or shipped a product order to Texas at the behest of LuckyGunner, i.e., after (1)

                                                10
4839-9156-5500.1
      Case 3:20-cv-00141 Document 5 Filed on 05/08/20 in TXSD Page 11 of 17



Pagourtzis purchased the product from LuckyGunner, (2) LuckyGunner approved the

order, and (3) LuckyGunner sent the order to Red Stag’s Tennessee warehouse for

fulfillment. (TAP at ¶¶21-24, 62, 73-78, 100, 128, 133, 153, 187; FAP at ¶¶30-34, 45, 48.)

Plaintiffs have not alleged Red Stag purposefully availed itself of the laws of Texas. The

result with respect to Red Stag in this case should be no different than the results outlined

above—dismissal for the lack of personal jurisdiction.

                   2.   Red Stag’s declaration negates all bases for personal jurisdiction
                        in Texas.

         Assuming, arguendo, that Plaintiffs’ jurisdictional allegations could satisfy their

prima facie burden (they cannot), Red Stag’s declaration rebuts and eliminates any

contention that Texas courts can exercise either general or specific personal jurisdiction

over it in this case.

         With respect to the lack of general personal jurisdiction, the declaration of Red

Stag’s President affirms that general jurisdiction does not exist in Texas:

              • Red Stag is a warehouse order fulfillment company, organized under
                the laws of Tennessee, and headquartered in Knoxville, Tennessee.
                (Declaration of Eric McCollom, attached as Exhibit A (“McCollom
                Decl.”) at ¶¶3-4.)

              • Red Stag is also registered as a foreign limited liability company in
                the State of Utah because its only non-Tennessee facility is located in
                Salt Lake City, Utah. (Id. at ¶5.)

              • All of Red Stag’s employees are located in Tennessee or Utah. (Id. at
                ¶6.)

              • Red Stag stores, picks, and packs goods owned by clients of Red Stag
                for delivery to those clients’ end-customers. (Id. at ¶¶7, 10-17.)



                                               11
4839-9156-5500.1
      Case 3:20-cv-00141 Document 5 Filed on 05/08/20 in TXSD Page 12 of 17



              • Red Stag does not currently, and has never conducted business in
                Texas. (Id. at ¶18.)

              • Red Stag is not registered to do business in Texas. (Id. at ¶19.)

              • Red Stag does not pay taxes in Texas. (Id. at ¶22.)

              • Red Stag does not maintain a bank account in Texas. (Id. at ¶23.)

              • Red Stag does not maintain any property interests in Texas. (Id. at
                ¶24.)

              • No Red Stag employee or agent has ever visited Texas to conduct
                business. (Id. at ¶25.)

              • Red Stag has never maintained a website from which Texas
                consumers can purchase products. (Id. at ¶26.)

         Red Stag is not at home in Texas—rather, it conducts business from its home in

Tennessee, or its warehouse in Utah.

         With respect to specific personal jurisdiction, the crux of the issue is, again,

purposeful availment, but with a focus on the transaction at issue. Monkton Ins. Servs., Ltd,

768 F.3d at 433. Red Stag’s declaration affirms it did not purposefully avail itself of the

privilege of conducting business in Texas based on the facts at issue in this case:

              • Red Stag does not operate a website or otherwise market or sell any
                products to Texas consumers. (McCollom Decl. at ¶26.)

              • Red Stag is paid by its clients (not its clients’ end-customers) for
                fulfilling orders pursuant to service agreements with its clients. (Id. at
                ¶16.)

              • Red Stag does not own or hold title in the products it stores, picks and
                packs on behalf of its clients. (Id. at ¶10.)

              • Red stag does not ship products other than as directed by its clients,
                based on the end-customer’s address submitted by the client. Nor

                                                12
4839-9156-5500.1
      Case 3:20-cv-00141 Document 5 Filed on 05/08/20 in TXSD Page 13 of 17



                   does Red Stag make independent decisions to ship products other than
                   as directed by its clients. (Id. at ¶¶10-11, 14-15.)

              • All of the above facts are true with respect to the ammunition orders
                at issue in this case. (Id. at ¶17.)

         This activity does not vest this court with specific personal jurisdiction. Monkton

Ins. Servs., Ltd., 768 F.3d at 433; US LED, Ltd., 2008 WL 4838851, **1, 4-5; LG Corp.,

2017 WL 2504949, at **4-5; S. Bay Distribution, 2013 WL 5937432, at *1; Posada, 2011

WL 4550158, at *3.

         A finding of specific personal jurisdiction based on the act of fulfilling a retailer

client’s product orders and placing those orders with a third-party carrier (directed by the

client) for delivery into Texas would be unprecedented and unconstitutional. Because the

Court lacks both general and specific personal jurisdiction over Red Stag, this Court should

dismiss Plaintiffs’ claims against Red Stag for lack of personal jurisdiction. 3

         B.        Plaintiffs’ Claims Against Red Stag Should be Dismissed Pursuant to
                   Rule 12(b)(6).

         All of Plaintiffs’ claims against Red Stag are predicated on its involvement, however



3
  Plaintiffs’ “civil conspiracy” allegations are irrelevant to personal jurisdiction. Neither Texas
nor Fifth Circuit precedent recognize an alleged conspiracy as a basis to exercise personal
jurisdiction over non-resident defendants. See Delta Brands Inc. v. Danieli Corp., 99 F. App'x 1,
6 (5th Cir. 2004) (holding that to establish its prima facie case of personal jurisdiction, a plaintiff
is required to demonstrate that the defendant individually, and not as part of the conspiracy, had
minimum contacts with Texas); Hanna v. Blanchette, No. CIV.A. H-13-3119, 2014 WL 4185816,
*5 (S.D. Tex. Aug. 21, 2014) (“the focus is on each individual defendant's contacts with the state,
personal jurisdiction does not arise from a co-conspirator's acts directed at Texas.”); Nat'l Indus.
Sand Ass'n v. Gibson, 897 S.W.2d 769, 773 (Tex. 1995) (“[W]e decline to recognize the assertion
of personal jurisdiction over a nonresident defendant based solely upon the effects or consequences
of an alleged conspiracy with a resident in the forum state. Instead, we restrict our inquiry to
whether [the defendant] itself purposefully established minimum contacts such that it would satisfy
due process[.]”).

                                                  13
4839-9156-5500.1
      Case 3:20-cv-00141 Document 5 Filed on 05/08/20 in TXSD Page 14 of 17



attenuated, in LuckyGunner’s sale of ammunition to Pagourtzis. Pursuant to Rule 10(c),

Red Stag adopts and incorporates herein all of LuckyGunner’s Rule 12(b)(6) motion and

arguments to dismiss Plaintiffs’ TAP and FAP.

         Plaintiffs have failed to state viable claims against Red Stag. The PLCAA applies

to this lawsuit, and although a well-pleaded negligence per se claim is an exception to

PLCAA immunity, Plaintiffs’ claim is not well-pled. Plaintiffs have not alleged facts

showing that LuckyGunner or Red Stag violated Section 922(x)(1)(B) because it knew the

purchaser was a juvenile, or that the juvenile gave LuckyGunner or Red Stag a reasonable

cause to believe he was not old enough to purchase the ammunition. Indeed, Plaintiffs

have alleged that contrary information was provided to LuckyGunner, i.e., that the

purchaser certified that he was not under 21 years old. To circumvent this alleged fact,

Plaintiffs’ seek to impose a much broader duty than Section 922(x)(1)(B) requires: a duty

of inquiry—essentially a background check on ammunition purchasers—that neither

Congress nor the Texas legislature has seen fit to require.

         Plaintiffs’ ordinary negligence claim is barred because the PLCAA does not provide

an exception for ordinary negligence actions. But even if Congress had fashioned such an

exception to PLCAA immunity, Plaintiffs’ ordinary negligence action fails because Red

Stag did not owe Plaintiffs a duty under Texas law to protect them from the shooter’s

criminal acts. Plaintiffs’ remaining derivative and collateral claims fail along with

Plaintiffs’ failed negligence and negligence per se claims.




                                             14
4839-9156-5500.1
      Case 3:20-cv-00141 Document 5 Filed on 05/08/20 in TXSD Page 15 of 17



                                      CONCLUSION

         For all of the foregoing reasons, Defendant Red Stag Fulfillment, LLC requests that

the Court grant oral argument to evaluate this motion and grant its motion to dismiss. Red

Stag Fulfillment, LLC requests any further relief the Court deems appropriate.




                                             15
4839-9156-5500.1
      Case 3:20-cv-00141 Document 5 Filed on 05/08/20 in TXSD Page 16 of 17



                                            RESPECTFULLY SUBMITTED,

                                             /s/ A.M. “Andy” Landry III
                                            A.M. “Andy” Landry III
                                            State Bar of Texas # 11868750
                                            S.D. Texas Bar # 15187
                                            GRAY REED & MCGRAW LLP
                                            1300 Post Oak Blvd., Suite 2000
                                            Houston, Texas 77056
                                            Telephone (713) 986-7000
                                            Facsimile (713) 986-7100
                                            Email: alandry@grayreed.com

                                            ATTORNEY IN CHARGE,
                                            RED STAG FULFILLMENT, LLC


                                            OF COUNSEL:

                                            Andrew A. Lothson (PHV application
                                            forthcoming)
                                            SWANSON, MARTIN & BELL, LLP
                                            330 North Wabash, Suite 3300
                                            Chicago, Illinois 60611
                                            Office: (312) 321-9100
                                            Direct: (312) 923-8274
                                            Fax: (312) 321-0990
                                            Email: alothson@smbtrials.com

                                            Douglas T. Gosda
                                            Texas Bar No. 08221290
                                            SDTX Bar No. 4231
                                            Manning, Gosda & Arredondo, L.L.P.
                                            24 Greenway Plaza, Suite 525
                                            Houston, Texas 77046
                                            (713) 783-7070 (Telephone)
                                            (713) 783-7157 (Telefax)
                                            Email: dgosda@mga-law.com




                                       16
4839-9156-5500.1
      Case 3:20-cv-00141 Document 5 Filed on 05/08/20 in TXSD Page 17 of 17



                            CERTIFICATE OF SERVICE
       I certify that on May 8, 2020, a copy of this document was served on all counsel in
accordance with the Federal Rules of Civil Procedure through use of the Court’s electronic-
notification system, which provides automatic notice of service to registered users. This
document has also been served via First Class Mail and by email on the following
recipients:

 Clint E. McGuire
 MARTINEZ & MCGUIRE PLLC
 17227 Mercury Drive, Suite B
 Houston, Texas 77546
 Tel: 281-286-9100
 Fax: 281-286-9105
 clint@mmtriallawyers.com

 Darrell A. Apffel
 APFFEL LEGAL, PLLC
 104 Moody Ave #101
 Galveston, Texas 77550
 Tel: 409-744-3597
 Fax: 281-612-9992
 darrell@apffellegal.com
 Alton C. Todd
 The Law Firm of Alton C. Todd
 312 S. Friendswood Drive
 Friendswood, Texas 77546
 Tel: (281) 992-8633
 Fax: 281-648-8633
 alton@actlaw.com

 Ron J. Rodgers
 RODGERS LAW GROUP, PLLC
 One Harbour Square
 3027 Marina Bay Drive, Suite 310
 League City, Texas 77573
 Tel: 281-884-3891
 Fax: 281-884-3992
 ron@rodgerslawgroup.com

 Dimitrios Pagourtzis
 1130 CR 136A
 ALVIN TX 77511
                                                 /s/ A.M. “Andy” Landry III
                                                 A.M. “Andy” Landry III

                                            17
4839-9156-5500.1
